EXHIBIT 10.1

 

SECOND AMENDMENT TO THE TERMINATION AGREEMENT

 

This Second Amendment to the Termination Agreement, effective as of November 16,
2004 (the “Effective Date”), is made by and between Gregory D. Waller
(hereinafter referred to as the “Employee”) and Sybron Dental Specialties, Inc.
(hereinafter referred to as the “Company”).

 

WHEREAS, Employee is currently employed by the Company as its Vice-President-
Finance, Chief Financial Officer and Treasurer;

 

WHEREAS, Employee had previously announced his desire to retire from his current
position as of April 1, 2005 and to discontinue his employment with the Company,
and had executed a “Termination Agreement” setting forth the terms and
conditions of an orderly transition of his duties and responsibilities upon his
retirement;

 

WHEREAS, Employee and Company amended the Termination Agreement to correct
certain items contained therein (the “First Amendment to the Termination
Agreement”);

 

WHEREAS, the Company requested and Employee agreed to postpone his retirement
from the Company until May 10, 2005;

 

WHEREAS, Company and Employee have agreed that it is necessary amend the
Termination Agreement to reflect the new retirement date, as well as make some
other amendments to the Termination Agreement; and

 

WHEREAS, Employer and Company have agreed upon the other amendments to be made
to the Termination Agreement.

 

NOW, THEREFORE, Employee and Company, in consideration of the mutual covenants
and agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, agree to amend the Termination Agreement as of the
Effective Date, as follows:

 

1. Paragraph 1 of the Termination Agreement is deleted in its entirety and the
following is inserted in its place:

 

  1. Employee’s employment with Company will be terminated effective May 10,
2005 (the “Termination Date”). From the date of this Agreement until May 10,
2005 (the “Employment Period”), Employee shall continue to perform the duties he
is currently performing for the Company, including but not limited to those
duties associated with the position of Vice-President Finance, Chief Financial
Officer and Treasurer and such other appropriate tasks as may reasonably be
requested, from time to time, by the Company.

 

2. Paragraph 6 of the Termination Agreement, as amended by the First Amendment
to the Termination Agreement, is deleted in its entirety and the following is
inserted in its place:

 

  6. If Employee signs, within thirty (30) days of the Termination Date, the
Full and Complete Release of Liability attached hereto and marked as Addendum A
(the “Release”), and does not revoke the Release within the



--------------------------------------------------------------------------------

period provided in the Release for revocation, the Company shall: (i) enter into
with Employee the Consulting Agreement attached hereto and marked as Addendum B;
(ii) pay Employee, within thirty (30) days of the expiration of the revocation
period in the Release, the sum two hundred and seventy thousand dollars
($270,000), which shall fulfill the Company’s obligation, if any, under section
4.a. of the Executive Employment Agreement entered into by and between Employee
and Company and dated November 4, 2002 (the “Executive Employment Agreement”);
(iii) make a payment to Employee in an amount equal to the incentive award for
the Company’s 2005 fiscal year that would have been earned by the Employee under
the Senior Executive Incentive Compensation Plan but for the termination of the
Employee’s employment with the Company prior to the end of the fiscal year,
multiplied, however, by a percentage equal to the percentage of the fiscal year
in which the Employee was an employee of the Company (The payment of the amount
described in this clause (iii) shall be made on or about the same time as the
incentive award is paid to the Company’s other employees for the 2005 fiscal
year and shall fulfill the Company’s obligation, if any, under section 4.b. of
the Executive Employment Agreement); (iv) transfer to Employee the ownership of
the cellular phone currently being used by the Employee and pay the costs
associated with the use of the phone for a period of one year following the
Termination Date; and (v) provide Employee with insurance coverage at a level
consistent with the level of coverage being provided to Employee as of his
Termination Date, for a period of one year following the Termination Date, at a
cost to the Employee consistent with the cost being paid by the Company’s other
employees, with the following benefits: health insurance, life insurance, dental
insurance, long-term disability insurance, accidental death and dismemberment
insurance, and vision insurance.

 

3. Except as expressly set forth herein, all other terms and conditions of the
Termination Agreement, as amended by the First Amendment to the Termination
Agreement, shall remain in full force and effect.

 

IN WITNESS WHEREOF, intending to be legally bound as of the Effective Date, the
parties have executed this Second Amendment to the Termination Agreement below.

 

/s/ Gregory D. Waller

--------------------------------------------------------------------------------

  Date: March 30, 2005 Gregory D. Waller SYBRON DENTAL SPECIALTIES, INC. By:  

/s/ Floyd W. Pickrell, Jr.

--------------------------------------------------------------------------------

  Date: March 31, 2005     Floyd W. Pickrell, Jr.     Title:   President    

 

2